Case 3:20-cv-00002-C Document 22 Filed 03/12/20 Page1of1 PagelD 165

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF TEXAS

DALLAS DIVISION
VITALLIANCE CORPORATION, )
)
Plaintiff, )
)
V. )
)
itSOLUTIONS, a Dutch company, )
)
Defendant. ) Civil Action No. 3:20-CV-0002-C

JUDGMENT
For the reasons stated in the Court’s Order of even date,
IT IS ORDERED, ADJUDGED, AND DECREED that the above-styled and -
numbered civil action be DIP MISSED with prejudice.

SIGNED this _/Z day of March, 2020.

   
   

 

.C INGS
IOR ED STATEYDISTRICT JUDGE
